Exhibit 10.2B SPLIT-DOLLAR AGREEMENT This SPLIT-DOLLAR AGREEMENT (this “Agreement ”) is made and entered into effective as of the 1st day of January, 2016, by and between William Matthews, V, an individual resident of the State of Alabama (the “Insured”) and National Bank of Commerce, a national banking association (the “Bank”). RECITALS A.The Insured is currently an executive officer of the Bank and provides valuable service to the Bank. B.Subject to the terms and conditions stated herein, the Bank desires to provide the Insured with certain death benefits under a life insurance policy purchased by the Bank on the life of the Insured. AGREEMENT NOW, THEREFORE, the parties hereto, for and in consideration of the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound hereby, agree as follows: 1.
